Per Curiam.

We concur with the board’s findings of fact, but find disbarment to be the appropriate disciplinary action. For over one year, respondent abused his positions as a trusted former employee, an attorney, and an officer of the court to commit felonies. Respondent’s offenses disrupted the orderly adminis*453tration of justice and warranted actual incarceration in prison for at least three years. Accordingly, respondent is hereby permanently disbarred from the practice of law in Ohio. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
A.W. Sweeney, Douglas and Wright, JJ., dissent.